 In the Matter of ENGLISHFREIGHTCOMPANYandINTERNATIONALBROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN &HELPERS OF AMERICA,LOCAL 745, AFLC'ayeNo. 16-C-1130.-Decided April 23, 1946DECISIONANDORDEROn January 9, 1946, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding,finding that the respondenthad engaged in and was engaging in certain unfair labor practices,and recommending that it cease and desist therefrom and take certainaffirmative action as set forth in the copy of the Intermediate Reportattached hereto.Thereafter,counsel for the Board filed exceptionsto the remedy recommended by the Trial Examiner and a supportingbrief.No exceptions to the Intermediate Report or brief was filedby the respondent.None of the parties requested oral argument be-fore the Board at Washington, D. C., and none was had.The Board has reviewed the rulings of the Trial Examiner andfinds that no prejudicial error was committed.The rulings are herebyaffirmed.The Board has considered the Intermediate Report, theexceptions and brief of counsel for the Board, and the entire recordin the case, and hereby adopts the findings,conclusions,and recom-mendations of the Trial Examiner with the addition noted below.The Trial Examiner has recommended that the back pay for the dis-criminatorily discharged employees be tolled from July 15, 1945, toSeptember 17, 1945.Counsel for the Board excepted thereto.Asset forth in the Intermediate Report, on or about July 15, 1945, thecomplainants herein informed an agent of the Board in his officialcapacity that they did not desire to return to the respondent's employ;however, they testified at the hearing before the Trial Examiner, whichopened on September 17, 1945, that they would give consideration toan offer of reinstatement by the respondent,when made.While wewould not give controlling weight to every gratuitous statement by acomplainant as to his reinstatement desires, we feel that statementslike those herein, when made to an agent of the Board in the course of67 N. L.It.B., No $2643 644DECISIONSOF NATIONALLABOR RELATIONS BOARDhis investigation,should be regarded as a binding expression of theemployee's intent until repudiated by him.The Trial Examiner'srecommendation thus follows our general policy of not awarding backpay to employees who have voluntarily removed themselves from thelabor market of their employers.Under the circumstances,we agreewith,and adopt,the recommendation of the Trial Examiner.ORDERUpon the entire record in the case, and pursuant to Section 10 (c) ofthe National Labor Relations Act, the National Labor Relations Boardhereby orders that the respondent,English Freight Company, Dallas,Texas,and its officers,agents,successors,and assigns,shall:1.Cease and desist from :(a)Discouraging membership in International Brotherhood ofTeamsters,Chauffeurs,Warehousemen&Helpers of America, Local745, AFL,or in any other labor organization of its employees, bydischarging or refusing to reinstate any of its employees,or by dis-criminating in any other manner in regard to their hire or tenureof employment, or any term or condition of employment;(b)Discharging or otherwise discriminating against employeesbecause they have filed charges or given testimony under the NationalLabor Relations Act;(c) In any othermanner interferingwith,restraining,or coercingits employees in the exercise of the right to self-organization,to formlabor organizations,to join or assist International Brotherhood ofTeamsters,Chauffeurs,Warehousemen&Helpers of America, Local745,AFL,or any other labor organization,to bargain collectivelythrough representatives of their own choosing,and to engage in con-certed activities,for the purpose of collective bargaining or othermutual aid or protection,as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Offer to C.G. Hunt, M. J. Canady, and C. C. Clevinger imme-diate and full reinstatement to their former or substantially equiv-alent positions, without prejudice to their seniority or other rightsand privileges ;(b)Make whole C. G. Hunt, Al. J. Canady, and C. C. Clevinger forany loss of pay they have suffered by reason of the respondent's dis-crimination against them,by payment to each of them of a sum ofmoney equal to the amount which he normally would have earned aswages from the date of his discriminatory discharge to July 15, 1945,and from September 17, 1945, to the date of the respondent's offer ofreinstatement,less his net earnings during those periods; ENGLISH FREIGHT COMPANY645(c)Post in all the places of business wherein its employees areengaged, copies of the notice attached to the Intermediate Report here-in,marked "Appendix A."*Copies of said notice, to be furnished bythe Regional Director for the Sixteenth Region, shall, after being dulysigned by the respondent, be posted by him immediately upon receiptthereof, and maintained by him for sixty (60) consecutive days there-after, in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall be takenby the respondent to insure that said notices are not altered, defaced,or covered by any other material.(d)Notify the Regional Director for the Sixteenth Region inwriting. within ten (10) days from the date of this Order, what stepsthe respondent has taken to comply therewith.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Order.INTERMEDIATE REPORTMr ElmeiDavis,for the Board.Mr. Carl B Callaway,of Dallas, Tex., for the respondent.Mess7s. T T. NealandNeal Hodges,of Dallas, Tex, for the Union.STATEMENT OF THE CASEUpon an amended charge filed May 25, 1945, by International Brotherhood ofTeamsters, Chauffeurs, Warehousemen & Helpers of America, Local 745, AFL,herein called the Union, the National Labor Relations Board, herein called theBoard, by its Regional Director for the the Sixteenth Region (Fort Worth, Texas),issued its complaint dated June 16, 1945, against English Freight Company,herein called the respondent.The complaint alleged that the respondent hadengaged and was engaging in unfair labor practices affecting commerce withinthe meaning of Section 8 (1), (3), and (4) and Section 2 ((;) and (7) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.Copies of thecomplaint, amended charge, notice of hearing, and notice of adjourned datefor the hearing were duly served upon the respondent and the Union.With respect to the unfair labor practices, the complaint alleged in substancethat on specified dates the respondent, in violation of Section 8 (1), (3), and (4)of the Act, discharged and has since refused to reinstate 3 named employees' "forthe reason that they joined or assisted the Union or engaged in other concertedactivities for the purposes of collective bargaining or other mutual aid or pro-tection, and/or because one or more of them offered testimony before a TrialExaminer of the National Labor Relations Board on or about September 12, 1944."Pursuant to notice, a hearing was held on September 17, 18, and 19, 1945,at Dallas, Texas, before the undersigned, the Trial Examiner duly designatedby the Chief Trial Examiner. The Board and the respondent were representedby counsel and the Union, by agents. All parties participated in the hearing, and-This notice, however, shall be, and hereby is amended by striking from the first para-graph thereof the words "Recommendation of a Trial Examiner" and substituting in lieuthereof the words "A Decision and Order "'C G Hunt and M J. Canady on or about September 26, 1944, and C. C. Clevinger onor about September 27, 1944. 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere afforded full opportunity to be heard,to examine and cross-examine wit-nesses,and to introduce evidence bearing on the issues.At the hearing,counsel for the respondent,in lieu of filing a written answer tothe complaint,stated orally that the respondent admitted the allegations of thecomplaint concerning the nature and scope of its business and the Board's juris-diction of the case; that it denied the allegations of the complaint concerning theunfair labor practices;and that it asserted affirmatively that the 3 employeesmentioned in the complaint were discharged for proper causeAt the beginning of the hearing,counsel for the respondent moved to dismissthe complaint on the grounds that there had been an unreasonable delay betweenthe filing of the original charge and the issuance of the complaint;that the dis-charged employees mentioned in the complaint had advised an attorney for theBoard that they did not want reinstatement to their former positions with therespondent;'and that the present proceeding would deprile therespondentof its constitutional right to a trial by jury.This motion was denied.During the course of the hearing,the respondentcontendedthat it had beenprejudiced by the alleged delay of the Regional Director in handling the presentcase.In support of this contention,counsel for the respondent offered to prove,in substance,that in November,1944, an attorney for the Board filed with theRegional Director his written report of a complete investigation of the originalcharge,in which investigation the respondent had fully cooperated;that betweenNovember, 1941,and May25, 1945,no complaint was issued nor was any advicegiven to the respondent concerning the status of the case; that the Union,havinglost an election conductedby theBoard in October,1944,to determine the rep-sentatives of the respondent's employees,has sincerepeatedlyinformed the em-ployees of its ability to force the respondent to reinstate any discharged em-ployees with backpay; that, onMay 25,1945, the RegionalDirector informedthe respondent of the filing of an amendedcharge; that theamended charge filedon May 25, 1945,was substantially the same as the original charge filed on October2, 1944; that the respondent was also served with notice of a motion to consoli-date the presentcasewith a previous case before the Board and involving therespondent,hearing in which previous case had been held in September, 1944;that, on June 11, 1945,the Board denied the motion to consolidate the cases ;that, on June 16, 1945, the Regional Director advised the respondent of his hopethat the case might still be disposed of without the necessity of lengthy andexpensive formal procedure;and that the respondent has sincerely believed ithas committed no unfair labor practices and, if the Board should issue a backpay order,the respondent"would [thereby]be prejudiced because it had not,within a reasonable time, been able to ascertain just what its actual obligationsand liabilities were " 3The undersigned rejected these offers of proof, statingspecifically,however, that he would receive any evidence relevant to the motivesof the respondent in discharging the men mentioned in the complaintAt the conclusion of the hearing,the respondent again mo-,ed to dismiss thecomplaint on the ground that, in conducting the proceeding,the Board improp-erly combines prosecuting and judicial functions.This motion was denied.Anuncontested motion by counsel for the Board to conform the complaint to theproof as to minor details, such as dates and spelling of nacres was granted.S Testimony on this particular point was subsequently offered and received3This was the only allegation of prejudice made by the respondent in its offers of proofWhen counsel for the respondent had earlier moved the dismissal of the complaint on theground of delay in its issuance,the undersigned asked him whether he claimed injurybecause of the loss of any testimony during the period of the delay.Counsel stated thathe did not know at that time of any such injury and no such claim was thereafter made ENGLISH FREIGHT COMPANY647The hearing was closed after oral argument by counsel for the Board and counselfor the respondent.Although the parties were informed of their right to filebriefs, none has been filed.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTThe respondent, English Freight Company, a Texas corporation, with its prin-cipal office and place of business in Dallas, Texas, is engaged in transportinggeneral commodities in the States of Texas and Oklahoma, pursuant to authoriza-tion of the Interstate Commerce CommissionDuring the year 1944, the respond-ent hauled in excess of 100 million pounds of freight, with a revenue in excessof $1,000,000, of which approximately 35 million pounds of freight of a valueof about $400,000, was transported to and through States of the United Statesother than the State of Texas.At the hearing, the respondent admitted that itis engaged in interstate commerce as a common motor carrier, handles a sub-stantial volume of trade in interstate commerce, and is subject to the jurisdictionof the Board.H. THE ORGANIZATIONINVOLVEDInternational Brotherhood of Teamsters, Chauffeurs, Warehousemen & Help-ers of America, Local 745, AFL, is a labor organization admitting to membershipemployees of the respondent.III.THE UNFAIR LABOR PRACTICERA. BackgroundThe respondent discharged driver C G. Hunt.on or about September 26, 1944,and drivers M. J. Canady and C. C Clevinger on or about September 27, 1944.At that time, two earlier cases involving the respondent were still pending beforethe Board.The first of these cases, No. 16-R-978, hereinafter referred to as therepresentation case, was based upon the Union's amended petition for an inves-tigation and certification of representatives of the respondent's drivers pursuantto Section 9 (c) of the Act. The other case, No. 16-C-1093, hereinafter referred1 o as the previous complaint case, was initiated on July 5, 1944, by the Union'scharges under Section 10 (b) of the Act, that the respondent bad dischargeddriver D. D Thomas because of his union membership and activities, and hadotherwise interfered with, restrained, and coerced its employees in the rightsguaranteed in Section 7 of the Act.On September 5, 1944, the Board issued its Decision and Direction of Electionin the representation case, wherein it found that the respondent's over-the-roaddrivers constituted an appropriate bargaining unit and directed that the RegionalDirector conduct an election among them to determine whether or not they desiredto be represented by the Union.On September 23, the respondent filed a motionthat the Board reconsider its Decision and Direction, which motion the Boarddenied on September 29.On September 25, the Regional Director informed therespondent's attorney by telegram of his intention to conduct the election by mailand requested the names and addresses of the drivers eligible to vote underthe Board's Direction of ElectionOn September 26, the respondent telegraphedthe Regional Director the names and addresses of its over-the-road drivers, in- 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDeluding Hunt, Canady, and Clevinger. In the election, 5 votes were cast for theUnion, 9 against the Union, and 4 ballots, including those of Hunt, Canady, andClevinger, were challenged by the respondent on the ground that they were nolonger in the respondent's employ.On October 14, 1944, the Board dismissedthe Union's petition in the representation case.In the meantime, on September 12, and 13, 1944, a hearing was held before aTrial Examiner in the previous complaint case.At this hearing, both Canadyand Clevinger testified as witnesses for the Board. In his testimony on thisoccasion, Canady stated,tinter alma,that he and 14 other of the respondent'sdrivers had joined the Union on June 18, 1944; that on that (lay, SuperintendentCheatham told him, "You can't fool me, I know what you are all up to . . . You'dbetter consider what you're getting into. It would be something you'd be sorryofStudy it over" ; that 2 or 3 weeks later, Cheatham showed Canady variousslips of paper, each containing the name of a union employee who, he said, hadwithdrawn from membership; that Cheatham then asked Canady to withdraw;that Cheatham prepared a union membership withdrawal slip which Canadysigned and left with Cheatham ; that Canady subsequently rejoined the Union ;that Canady never saw the withdrawal slip he had given to Cheatham untilit later appeared at the Union's headquarters.Clevenger testified at the samehearing, that, after joining the Union in June, 1944, he was induced to signa withdrawal slip prepared for him in the respondent's office by Homer McKinnon,a clerk, who told him, "Quite a few had withdrawn" and that "some way" wouldbe found to discharge those employees who did not withdraw.'Although Huntdid not testify at the hearing in the previous complaint case, McKinnon testified atthat time that he had been unsuccessful in his attempts to induce the union mem-bership withdrawals of several of the drivers including Hunt, who was for theUnion "just as strong as he could be."According to his testimony in the instantcase, Clarence L. Callaway, the respondent's vice-president and general manager,who ordered the discharges of Hunt, Canady, and Clevinger, attended the hearingin the previous complaint case, and heard most, if not all the testimony given atthat time.Thereafter, on April 0, 1945, the Board, in its Decision in this previous complaintcase,' credited the testimony of Canady, Clevinger, and McKinnon and found,inter alia,that the respondent interfered with, restrained, and coerced its em-ployees in the exercise of the rights guaranteed by Section 7 of the Act throughSuperintendent Cheatham's statement to Canady and through Cheatham's andMcKinnon's inducement of employees to withdraw from the Union.B. The discharge of C. G HuntC. G. Hunt, who joined the Union on June 18, 1944, was employed by the respond-ent from April 1944 until September 26, 1944 as a line driver on its 316-mileovernight run between Dallas and Houston.' Leaving the respondent's Dallasterminal on his outgoing trip at 10 o'clock on one night and beginning his returntrip from Houston at 10 o'clock the next night, with a lay-over each Saturdaynight in Dallas, Hunt's schedule took him through 11 intervening Texas towns''Upon other testimony,the Board found that,in soliciting the union membership with-drawals of Clevinger and other drivers, McKinnon was acting "with the full knowledge,consent and approval of at least Cheatham "5Matter of English Freight Company,61 N L It. B 375.°Hunt had previously worked for the respondent for 20 months, beginning in 1936° In the order reached by Hunt on his return trip from Houston to Dallas, they wereHuntsville, Trinity, Crockett, Palestine, Jacksonville, Tyler (about 100 miles from Dallas),Mineola (about 80 or 85 miles from Dallas),Grand Saline,Edgefield,Willis Point, andTerrell. ENGLISH FREIGHTCOMPANY649in which the respondent maintains freight stationsIn some cases, these freightstations are located at junctions of the respondent's various line routes and servenot only as bases for local deliveries and pick-ups by the station agents, as doall of the respondent's stations, but also as so-called "breaking points" for thetransfer of freight from the trucks on one line route to those on another.When Hunt reported for work at the Dallas terminal for his regular triptoHouston at 10 o'clock on the night of September 26, 1944, he was dischargedby Assistant Manager Williams, pursuant to telephoned instructions receivedfrom General Manager Callaway earlier in the eveningThis was immediatelyafter Callaway had learned of the imminence of the election in the representationcase and only 14 days after McKinnon's testimony in the previous complaint caseas to Hunt's staunch adherence to the Union.According to Williams' statementtoHunt at the time, Hunt was discharged because of his failure to deliver anurgent shipment of a dragline bucket to Army authorities at Greenville, Texas,on a regular trip from Houston, which Hunt, according to the record, had madeon September 20th, and 21st sSometime on September 20th, an Army officer at Greenville had asked RamondFeezel, the respondent's Dallas dock foreman, over the telephone to get thedragline bucket, which was in Houston, and to transport it either directlytoGreenville or, otherwise, to Dallas or Tyler, where an Army truck wouldpick it up.The order was expressly conditioned upon delivery in Greenville by10 o'clock the following morningFeezel promised delivery in Greenville by thattime and had the respondent's Dallas agent instruct the Houston agent, HaroldEllis, to pick up the bucket and have it delivered at Greenville the followingmorning on Hunt's truck which was leaving Houston that night 9Greenville is not on Hunt's route but is about 45 miles northwest of Mineola,19the normal "breaking point" for Greenville freight on his route, and about 55miles northeast of Dallas.Dallas is 80 or 85 miles almost due west of Mineola,with 4 of the respondent's regular stations on Hunt's route between them Inorder to carry the bucket to Greenville, rather than to unload it at Mineola fortransfer to a truck of the respondent regularly running between Mineola andGi ecnville, Hunt would thus have had to deviate 45 miles from his route and, byreturning to Terrell, the nearest point on his route, would have omitted 3 of hisregular stopsIn this connection, it should be noted that the respondent'sdrivers had instructions to obey orders given by its various station agents as tothe deposit and carriage of freight, and to deviate from their prescribed routesonly on specific orders from the agents or from the respondent's superintendentat Dallas.On the evening of September 20th, the dragline bucket was placed on Hunt'struck at Houston under a bill of lading marked "Rush." According to Hunt,there was also a notation thereon requiring delivery at Greenville by the follow-ing noon.Hunt did not see the Houston agent, Harold Ellis, that night butNHunt at first testified that this trip was completed at Dallas on September 26, the dayof his discharge, but then, in reconstructing the various incidents bearing upon his dis-charge, stated that he had made one round trip between the trip in question and his dis-chargeAlthough this would fix Friday and Saturday, September 22d and 23d, as thetime of his trip with the dragline bucket, the bill of lading showed that the bucket wasshipped from Houston on September 20th and that, as stated in the text, it was carried byHunt on Wednesday night and Thursday, September 20th and 21st9These findings concerning the arrangements made for the shipment are based solelyupon the testimony of Feezel.Neither the Dallas nor Houston agents nor any of theArmv officials was called as a witness11Hunt testified that the distance between Mineola and Greenville is about 56 miles,Evans, the Mineola agent, testified that it is about 25 milesRand McNally's "WorldAtlas" (1932 , at pp 62-63) shows it to be about 45 miles. 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDasked the dock foreman, Jack Ellis, what he was to do with the bucket atMineola.The dock foreman replied, "I guess you will have to take it direct toGreenville."At his regular stop at Tyler, before reaching Mineola, Hunt found a shipmentof 24 boxes of Army clothing, weighing in all about 2,500 pounds, which had beenconsigned from Jacksonville, Texas, to an Army camp at Fort Worth, Texas, viaDallas, and had been dropped at the Tyler station the preceding day by anotherdriver for the respondent in the unfulfilled expectation that a truck leased bythe respondent would carry it into Dallas the same day. According to Hunt'suncontradicted testimony, the night man on duty at Tyler expressed concernat the delay and insisted that the clothing shipment be loaded on Hunt's truckbehind the bucket and carried into Dallas.Hunt testified that when he arrived at Mineola, Evans, the agent there, refusedto permit the unloading of the bucket on the ground or on the dock, which hesaid would break under the load" and instructed Hunt to carry it on to Dallasand to inform the respondent that he had been told by Evans to do so. On theother hand, Evans testified that Hunt had said there was "too much [of] a loadto unload" ; that Evans had told Hunt either to unload the bucket there or tocarry it directly to Greenville ; and that Hunt had agreed to follow the lattercourse.But Evans also testified that he had not seen the bill of lading and thathe did not know that it was a rush shipment which, in his opinion, would haverequiredHunt's deviation from his route.Evans further testified on cross-examination that he had not been consulted about this incident until themorninghe appeared as a witness a year later and that he could not recall exactly whatBunt had said in answer to his instructions. Under the circumstances, it appearsthat the recollection of Hunt concerning these events and this conversation,which were of great importance to him because they related to his discharge, ismore likely to be accurate than the recollection of Evans concerning the sameevents and conversation.The undersigned therefore credits the testimony ofHunt and finds that Evans refused to permit the unloading of the bucket atMineola and directed Hunt to take it on to Dallas.In any event, Hunt brought the shipment on to Dallas at about 2:00 or 2:30o'clock that afternoon.On the same afternoon, Dock Foreman Feezel asked himwhy he had not made the delivery to Greenville and Hunt replied that the tripto Greenville would have required his leaving the rest of his route and unloadingthe already delayed shipment of Army clothing at Mineola, and also that theMineola agent had told him to proceed to Dallas and not to Greenville."Five days later, on Tuesday, September 26th, after learning of the impendingelection in the representation case, General Manager Callaway left Dallas on atrip which took him to Austin and San Antonio the same day. Before leaving,either on the same or preceding day, he left instructions with AssistantManagerWilliams to discharge Cannily and Clevinger because of their allegedly unsatis-factory services.Callaway testified that, while he was in Austin or San Antonioon the first night of this trip, Harold Ellis, the respondent's Houston agent,reached him on the telephone and informed him that Hunt, disregarding instruc-tions, had not departed from his route to make the promised morning deliveryof the dragline bucket at Greenville but had carried it to Dallas, and that "thegovernment had been calling [Agent Ellis] all day, and wanted to know wherethe shipment was."About fifteen minutes later, without attempting to learn"The bucket weighed 2,200 pounds.2Thisfinding is based upon Hunt'suncontradicted testimony.Feezel,although calledas a witness,did not testify on this point. ENGLISH FREIGHTCOMPANY651anything further about the circumstances of the case then or later,' Callawaytelephoned Williams to discharge Hunt when he reported for work.Although Callaway testified that Hunt's failure to deliver the dragline bucketat Greenville was the immediate reason for his discharge, he also asserted thatreports of several other incidents during the preceding few months had con-tributed to his decision that Hunt, originally a "very satisfactory" employee,had become uncooperative and unsatisfactory, and should, therefore, be discharged.On the basis of two of these earlier incidents, Callaway issued a written rep-rimand to Hunt in a letter dated Afigust 15, 1944. One of the charges madetherein was that Hunt had carried 10,000 pounds of Greenville freight to Dallasinstead of dropping it at Mineola for transshipment to Greenville.Hunt sub-sequently explained to Callaway that there was no space for this particularshipment on the Mineola dock.Hunt also testified,without contradiction,that since the shipment consisted of oil and could not be left on the ground, hebrought it into Dallas, as his partner on the opposite run had done on otheroccasions.The other charge made by Callaway in his written reprimandofHunt wasthat Hunt had recently refused to comply with the request of Agent Wallace atTerrell to make a spot delivery of freight to one of the respondent's importantcustomers in that town and had told Wallace that he "would bring the shipmenton into Dallas" instead. In a conversation with Callaway shortly thereafter,however, Hunt denied both elements of this accusation, stating, as he did in histestimony, that he had expressed his willingness to make the delivery requested byWallace but that Wallace had then told him to unload at the station's dock.Furthermore, Wallace testified that his son requested Hunt to make the deliveryand that Agent Wallace himself, who was in the office, being unable to hear Hunt'sreply but seeing Hunt slam the truck door as if he were "mad," then told Hunt toleave the shipment at the dock.Finally, contrary to Callaway's letter to Hunt,both Callaway and Wallace testified, in substance, that Wallace's report toCallaway was not to the effect that Hunt had refused to make the delivery orthat Hunt had expressed an intention to carry the shipment to Dallas, but merelythat his attitude was one of unwillingness, or to use Wallace's words, that hewas "mad" when he received Wallace's instructions.Callaway testified as to several other reports concerning Hunt's conduct priorto the dragline bucket incident.According to Callaway, Hunt, when confrontedwith one of these reports, had admitted "kicking" a shipment of wire off his truckonto the ground at the Palestine station, explaining that there was no room forit on the dock.The remaining reports, according to Callaway and Agent Wallace,involved "several cases" in which Hunt had passed up freight at Terrell in earlyAugust, 1944.Wallace had also reported that Garrett, the driver making thesame runopposite to Hunt,had passedfreight at Terrell but, according to Calla-way, a check of the trucks at Dallas had showed that Garrett's truck but notHunt's truck had been fully loaded.When asked for an explanation of thesecomplaints against him, Hunt told Callaway that he had passed Terrell freightonly when late on his run or when the freight was too much to put on his truck.According to Hunt, on "the very few occasions" he had passed freight, his explana-tions had been accepted without comment. In any event, there is no evidencethat hehad passedfreight afterthe beginningof August, 1944." Callaway never spoke to Hunt about the case nor, apparently, did he learn from Feezelthe explanation which Hunt had given to Feezel.Nor was Evans consulted until themorning of the hearing in preparation for his appearance as a witness. 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDConclusionAs the Board found in the previous complaint case, and the undersigned ac-cordingly finds in the present case, the respondent through SuperintendentCheatham actively opposed the unionization of its employees in June and July1944 by soliciting union membership withdrawals.At the hearing in that case,Hunt was revealed as having been particularly obdurate in resisting the parallelactivity of McKinnon.Notwithstanding this clear and formidable oppositionof the respondent to unionization, its knowledge of Hunt's staunch unionism,and the fact that Hunt, together with two of the Board's witnesses were dis-charged 15 days after the previous complaint hearing and on the eve of a Boardelection, the respondent contends that Hunt's discharge was based not uponhis union membership but on the fact that his services had recently been highlyunsatisfactory.With this contention, the undersigned does not agree.During the period embracing the conduct of Hunt which the respondent heldup to criticism at the hearing, the respondent and its drivers were admittedlyoperating under exceedingly difficult circumstances due to an unprecedented vol-ume of traffic, the urgency of the shippers' requirements, its inability to keepits trucks in proper condition, and the scarcity of drivers generally.Com-plaints concerning the respondent's drivers were by no means directed onlyagainst Hunt, and those which involved Hunt were made after Callaway, ac-cording to his own testimony, had learned of the Union's claim that it representedpractically all the respondent's drivers and after he also knew "pretty well" whowere members of the UnionNotwithstanding this background, the respondentcontends that Callaway became convinced, even before the dragline bucket inci-dent, that Hunt, previously a "very satisfactory" driver, should be dischargedbecause he had "kicked" a wire shipment onto the ground instead of loading itonto a station dock ; because, a month and a half prior to his discharge, he hadpassed freight several times at Terrell although it does not appear that he haddone so thereafter ; because, at about the same time, in the exercise of his judg-ment, he had not deposited a large shipment of oil on the ground at a transferpoint but had brought it on to Dallas as had another driver under the same cir-cumstances; and because, according to the report of one of the agents and con-trary to his own denial, he had merely appeared to beunwillingtomake a spotdelivery at the request of the agent.The lengths to which the respondent waswilling to go to justify Hunt's discharge on the basis of such incidents is illus-trated by Callaway's charging Hunt, in the written reprimand, with refusing tomake the spot delivery and stating that he would carry it into Dallas, althoughboth Wallace and Callaway admitted at the hearing that the former's report uponwhich the reprimand was based, contained no such charge.Under these circum-stances, the undersigned finds that the respondent, through Callaway, was care-fully laying what it hoped would be a plausible justifiable basis for dischargingHunt, but which, in fact, clearly demonstrates its desire to discharge him, notbecause of the unsatisfactory nature of his services, but actually because of hisstrong adherence to the Union.Callaway's reliance upon the dragline bucket incident as the immediate reasonforHunt's discharge is apparently cut from the same cloth.Although Calla-way asserted in his testimon} that the drivers operated under instructionsrequiring them to obey the orders of the station agents, it is clear that when-ever inconsistent orders might be given to a driver by different agents in thecourse of a single trip, the driver would necessarily be expected to exercise hisjudgment and discretion.That was exactly what Hunt did on the trip when ENGLISH FREIGHT COMPANY653he carried the dragline bucketStarting off with the bucket under a "rush"bill of lading and with the Houston dock foreman's offhand statement that he"supposed" Hunt would halve to deviate from his regular course to make thedelivery,Hunt was first explicitly informed by the night man at Tyler thatthe shipment of Army clothing was late and should be taken directly to Dallas.Then, at Mineola, where he attempted to leave the bucket for transshipment toGieenville, Agent Evans told him to take the bucket to Dallas and, in effect, thatEvans would be responsibleThat Hunt was reasonable in relying upon andfollowing these latter instructions seems clear since, not only was he therebyenabled to expedite the already delayed carriage of the Army clothing towardFoit Worth, but the dragline bucket could be carried in the respondent's truckwhich plied between Dallas and Greenville. In view of the nature of the respond-ent's operations under the harrying circumstances of the times, the possibilityof some such explanation for Hunt's conduct must have occurred to Callaway.Yet he summarily ordered Hunt's discharge not only without speaking to Huntto learn what might have happened en route but also without inquiring of Evansor any of the other agents at Dallas or along Hunt's route.Furthermore, Callaway in his testimony sought to make it appear that, intelephoningWilliams to discharge Hunt on September 26, he was acting underthe worry and pressure of a complaint from the Army authorities that the drag-line bucket had not yet been delivered. If this were in fact the substance ofHouston Agent Ellis' report to Callaway on September 26 and if Callaway hadbecome as genuinely concerned about the incident as he testified he was, hemost certainly would not simply have ordered Hunt's discharge but would haveasked Ellis where the bucket was. Pursuit of such an inquiry would have dis-closed that the bucket had been shipped from Houston on September 20, that ithad arrived in Dallas on September 21, which was 5 days before Ellis' report toCallaway, and that, if it was still undelivered, the greater and obviously moreserious portion of the delay was due not to Hunt's fault but to that of otheremployees of the respondent at the Dallas terminal. Callaway's omission tomake this natural inquiry as to the whereabouts of the bucket as well as anyinquiry as to why Hunt had not made the delivery at Greenville, indicatesclearly that Callaway's concern was not, as he would have the Board believe,the satisfaction of an important customer and the maintenance of efficientservice, but rather the discharge of Hunt, regardless of Hunt's fault.Under the circumstances, the only credible explanation shown by the recordfor Hunt's discharge, particularly in view of the respondent's strong oppositionto the unionization of its employees, was the fact that Callaway knew, at leastfrom McKinnon's testimony at the hearing in the previous complaint case, thatHunt was an enthusiastic, unshakable supporter of the Union whose dischargenot only would eliminate his certain vote for the Union in the coming electionbut would also be likely to influence other employees to vote against the Union.Counsel for the respondent argued at the hearing that, had the respondentwanted to discharge Hunt along with Canady and Clevinger because of theirknown union affiliation, it would not have waited until the very eve of theelection when it might circumstantially appear that the motive was discrimina-tory, and, therefore, that the very time of their dischai ges indicates that theywere based upon the proper grounds given by Callaway in his testimony. Asidefrom the peculiarity of this argument that the very transparency of a violationof law disproves the existence of improper motive, and aside from the fact thatthe argument ignores the implausibility of Callaway's testimony concerning thegrounds ascribed by him for Hunt's discharge, it is to be noted that the respond-ent discharged Hunt, Canady, and Clevinger only when it appeared that its 654DECISIONSOF NATIONALLABOR RELATIONS BOARDmotion to have the Board reconsider its Decision and Direction of Election wasunsuccessful and that the election would be held.Upon the testimony and the foregoing considerations the undersigned findsthat the respondent discharged C. G Hunt because of his union membership andactivity,thereby discriminating against him in regard to his hire and tenure ofemployment and discouraging membership in a labor organization in violationof Section 8 (1) and(3) of the Act.C. The discharges of M. J. Canady and C. C. ClevingerBoth M. J. Canady and C. C. Clevinger were employed by the respondent astruck drivers for approximately a year before their discharges on September 27,1944; "' both joined the Union on or about June 18, 1944; and both testified aswitnesses for the Board at the hearing in the previous complaint case on Sep-tember 12,1944.At the time of their discharges and for more than 6 monthsprior thereto,they were making regular runs for the respondent between Dallasand Houston by different routes.On September 25 or 26, 1944, General Manager Callaway certified Canady andClevinger to the Board's Regional Director as truck drivers then employed bythe respondent in the unit wherein the Board was about to conduct the electionin the representation proceeding 1s Immediately thereafter,on either September25 or 26, Callaway instructed Assistant General Manager Williams to dischargethese two drivers when they came into Dallas again 16 According to Callaway,his decision was based upon current as well as numerous previous complaintsfrom all the station agents on Canady's and Clevinger's routes, to the effectthat they had been generally mishandling freight and"passing up freight",1.e. failing to pick it up at the stations,and that Clevinger had also been fromtwo to four hours behind schedule and had been sleeping on the road. Atany rate, when Canady and Clevinger were in Dallas between trips on September27,Williams notified them of their discharges pursuant to Callaway's instruc-tions because of"passing up freight", without citing any specific instances,however, or giving them an opportunity to explain.Callaway testified in general terms that he had continually received oral andwritten complaints from the respondent's agents concerning Canady's mishan-dling and passing up freight from at least as early as March 4, 1944, when hewrote a memorandum to both Canady and Coyle, the opposite driver on the sameroute, about a complaint made by the agent at Huntsville.Callaway admittedthat during this period of heavy traffic,similar complaints were made by agentsagainst other drivers but not with the same frequency as against Canady andClevinger.According to Callaway when the agents'complaints were called toCanady's attention,Canady always promised to do better,in several instancesadmitted the truth of the complaints,and on some occasions,such as the casein which Callaway wrote the memorandum to Canady and Coyle,contended thatthe fault was not his but that of Coyle.Although Callaway'smemorandum toCanady and Coyle and a written complaint made by Coyle against Canady inJulywere offered and received in evidence,none of the alleged written com-plaints of the agents were produced nor was their unavailability asserted or14Clevinger was hired in August 1943,and Canady,"some time in 1943 "16Although the telegram to the Regional Director,in which Callaway listed Clevinger andCanady as employees,was sent on September 26, Callaway testified that he may have dic-tated it the previous day in answer to the Regional Director's request of September 25"According to Clevmger's testimony,Williams, in discharging him, referred to instruc-tions received from Callaway in San AntonioWilliams was not called as a witness, butCallaway testified that his instructions for Clevinger's and Canadv's discharges were givento Williams before he left Dallas on the San Antonio trip on September 26 ENGLISH FREIGHT COMPANY655explained.Aside from the incidents in March, Callaway testified as to only onespecific instance in which Canady was reportedly remiss in the performanceof his duties.As to that not even an approximate date was given and it appeared,moreover,that Coyle,who resigned in August,was involved together with Canady.Furthermore,although Callaway testified that Canady's repeated mishandlingand passing of freight,after warnings and reprimands,had led to the discharge,he gave no definite testimony concerning any specific instance of such repetitionshortly prior to his decision to dismiss Canady.Canady,on the other hand,testified that his loads were usually heavy;that, while he often passed freight,he did so only when his truck was completely loaded and, even in those cases,stopped to pick up company mail and to advise the station agent, if he werethere, of his inability to pick up freight ; that when the complaints were referredto him, he explained to Trucking Superintendent Cheatham,the reason for hisfailure to pick up the freight;and that no such specific complaints were broughtto his attention at any time shortly prior to his discharge nor by Williams atthe time of his discharge.As in the case of Canady, Callaway's testimony concerning complaints madeby the respondent's agents against Clevinger was general for the most part anddisclosed no specific, reported instances of Clevinger's inattention to duty whichhad come to his notice shortly before Clevinger's discharge.On the other hand,when Callaway was asked to give a single instance in which he investigated acomplaint against Clevenger, he cited complaints made 6 months before Clevinger'sdischarge by the Waco agent to the effect that Clevinger had passed freight andby the Navasota agent to the effect that Clevinger had not only passed freightbut had delivered shipments to the wrong station In addition, Callaway testifiedthat Clevinger was habitually late.Feezel, the Dallas dock foreman testifiedthat while all the drivers were late at times, none were late as often as Clevinger.Clevinger testified that there was considerable congestion and "mix-up" in therespondent's handling of freight in August and September, 1944, due to war-timeconditions ; that be passed up freight at stations along his route only when therewas no space left on his truck; that on many of these occasions, the stationagents or their employees complained directly to him, as they did to every oneof the respondent's drivers, about their inability to move their freight but nonecharged him with passing up freight when he had space; that the night manat the Waco station had thus complained to him every night, after the discon-tinuance of one of the respondent's shorter lines had so overloaded Clevinger'struck that he generally had no room for freight when he reached Waco; that,within a week or two prior to Clevinger's discharge, the agent at Brenham com-plained about his not stopping there, but, as Clevinger then explained to Superin-tendent Cheatham and Agent Ellis at Houston to their apparent satisfaction,he had merely been following Cheatham's standing instructions not to call atBrenham, which was 44 miles off his route unless he received advice at hisNavasota stop that Brenham had at least 2,009 pounds of freight for him topick up; that, aside from the Brenham complaint, he did not know whether anyof the agents' complaints had been made to the respondent's officials ; but thaton nearly every one of his trips, as a matter of routine and not with referenceto any complaints, he and his supervisors discussed, and he explained to them,the necessity for his leaving freight at various way stations.'17 In the course of his testimony,Clevinger stated that on his last run from Houston onSeptember 26 and 27,he passed up freight at Navasota and Hearne.He explained that hewas instructedby the dockforeman at Houston to make a run with a full load from Hous-ton to Bryan,which is beyond Navasota,and that, receiving another full load at Bryanfor Waco, which is beyond Hearne, he bad no room to pick up freight at HearneR BCorn, who succeeded Callaway as General Manager on January 1, 1945, and who had no 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDConclusionFrom the foregoing, it appears that Canady and Clevinger were dischargedagainst the same general background as was Hunt, and under similar, immediatecircumstances, i. e., (1) the hostility of the respondent to the unionization ofits employees, including Canady, Clevenger, and Hunt; (2) the realization byCallaway that the Board was about to hold the election of representatives in spiteof the respondent's opposition; and (3) the summary discharge of three of theknown union employees in the space of 2 days and on the eve of the electionwithout giving them an opportunity to explain or defend themselves againstthe charges upon which their dismissals were ostensibly based. In the back-ground of Canady's and Clevinger's discharges, there also looms the fact thatonly 15 days before their discharges, they had given material testimony againstthe respondent in the previous complaint case.As against these strong indications that Canady's and Clevinger's dischargeswere motivated by a desire on the part of the respondent to rid itself of employeeswho had testified against it and to eliminate two almost certain votes for theUnion in the election, Callaway was not convincing in his testimony that thedischarges were in fact based upon reports from the station agents to the effectthat both drivers had been mishandling and passing up freight.None of theseagents nor any other employees, who might have had personal knowledge of thedrivers' actual conduct along their routes, testified, and the undersigned creditsthe uncontradicted testimony of both Cannily and Clevinger that they passedfreight only when their trucks were loaded.Nor does the record support therespondent's contention that the discharges were based upon Callaway's necessaryand reasonable reliance upon the agents' reports, whether they were true or not.While it seems clear from the testimony that complaints-and perhaps numerouscomplaints-were in fact made by the agents against Canady's and Clevinger'snot picking up freight, the undersigned finds, as Canady and Clevinger crediblytestified, that such complaints were made against all the drivers, were a resultof the prevalent, chaotic conditions in the motor transportation business, and,when called to Canady's and Clevinger's attention, were satisfactorily explained.Moreover, as already noted, every specific instance of such a complaint cited byCallaway was at least 6 months before the discharges, and only one later complaintagainst Clevinger (which Clevinger satisfactorily explained)was disclosedby Clevinger in his testimony. Thus it does not appear that Callaway could evenrecall a single instance of the "repetitions" by Canady and Clevinger of theirfailure to perform their duties which, according to his general assertion, had ledhim to discharge them.Similarly unconvincing was Callaway's general testimony that Clevinger'sdischarge was in part based upon Clevinger's being late upon his run and sleepingon the road.No testimony whatsoever was given to support the charge ofsleeping on the job, except his own admission that on one occasion he took a nap.personal knowledge of any of the facts iniolved in the present proceeding, testified thatthe respondent's records disclosed that only 1,333 pounds of freight were shipped fromHouston to Bryan on Clevinger's truck on the night of September 26 and that the capacityof every one of the respondent's trucks was at least 18,000 pounds. Since Callaway hadalready ordered Clevinger's discharge,it is clear that Clevinger's conduct on his last tripwas not a factor in determining his discharge.Nor does the undersigned perceive anyreason on the basis of Corn's testimony to doubt the credibility of Clevinger's testimonygenerally For not only did none of the agents testify in support of Corn, but none of therespondent's records were themselves produced and it does not appear whether the informa-tion proffered by Corn embraced any shipments other than those originating at Houstonand ultimately consigned to Bryan. ENGLISH FREIGHT COMPANY657As already noted Feezel, dock foreman at Dallas however, testified that Clevingerwas habitually late.But when Clevinger was discharged he was informedmerely that the reason was his passing up freight, thereby clearly indicatingthat the other charges against him were afterthoughts which, whether true ornot, played no role in the decision to dismiss him.Upon the foregoing considerations, the undersigned finds that the respondentdischarged Canady and Clevinger, not because of their failure to perform theirduties properly nor because of any reports to that effect but because of theirunion membership and activity and because they gave testimony under the Act,thereby discriminating in regard to their hire and tenure of employment anddiscouraging membership in a labor organization in violation of Section 8 (1),(3), and (4) of the Act.IV.THE EFFECTOF THEUNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above, occurring in(_onnection with the operations of the respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic and commerceamong the several States and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerceV. THE REMEDYSince it has been found that the respondent has engaged in unfair labor prac-tices within the meaning of Section 8 (1), (3) and (4) of the Act, the undersignedwill recommend that it cease and desist therefrom and take certain affirmative-in order to effectuate the policies of the ActactionThe unfair labor practices found by the undersigned were obviously a con-tinuation and extension of the unfair labor practices found by the Board in theprevious complaint proceeding.The respondent has thus sought to defeat self-organization among its employees by a persistent course of unlawful conduct,including discrimination, which "goes to the very heart of the Act," " and hasevidenced an unmistakable disposition to resort to whatever means may be neces-sary and available even though it be clearly improper.Because of the respond-ent's consistently unlawful conduct and its persistent adherence to its underlyingpurpose, the undersigned is convinced that the unfair labor practices found arepersuasively related to the other unfair labor practices proscribed by the Act andthat danger of their commission in the future is to be anticipated from therespondent's conduct in the past.19The preventive purposes of the Act will bethwarted unless the board's order is coextensive with the threat In order,therefore, to make effective the interdependent guarantees of Section 7, to preventa recurrence of unfair labor practices, and thereby to minimize and preventindustrial strife which burdens and obstructs commerce and thus to effectuatethe policies of the Act, the undersigned will recommend that the respondent ceaseand desist from in any manner infringing upon the rights guaranteed in Section 7of the Act.The undersigned has found that, by discharging C. G Hunt, M. J. Canady, andC C Clevinger, the respondent discriminated in regard to their hire and tenureof employment, thereby discouraging membership in the Union. Since these dis-charges, the respondent has not offered these men reinstatement.However, onapproximately July 15, 1945, each of the three discharged employees informed18NL R B.v Entwistle ManufacturingGo,120 F. (2d)532,536(C. C A4)SeealsoN L R B.v.Automotive MaintenanceMachinery(C C A 7).Co,116F. (2d)350,353InSeeN L. R. B v.Express Publishing Company,312 U S. 42669214 5-46-vol. 67--43 658DECISIONSOF NATIONALLABOR RELATIONS BOARDan attorney for the Board, who was handling the case, that he did not care toreturn to work for the respondent.But, at the hearing, each of them then statedthat they wanted time to consider the matter.Thus, it may fairly beassumed,and the undersigned finds that they would not have accepted reinstatement if, therespondent had made such an offer between July 15, 1945 and September 17, 1945,the date the hearing began.Full effectuation of the policies of the Act normallyrequires an employer to offer a discriminatorily discharged employee reinstate-ment to his former or a substantially equivalent position and also to make theemployee whole for any loss of earnings which may have resulted from the dis-crimination.Although this general remedial principle rests in part upon thetheory that the employer should right the wrong done by him and is, to some extent,limited thereby, it also is founded upon the salutary effect of an offer of rein-statement with back pay as an assurance of the employer's future good faith notonly to the discharged employee but to his fellow employees as well.Thus, onthe one hand the back pay feature of the Board's normal remedy is necessarilyconfined as a matter of fairness to the loss of earnings actually incurred as aresult of the employer's disc rimination,20 and therefore excludes any period duringwhich an offer of reinstatement either could not have been accepted or wouldhave been rejected.'On the other hand, the clear desirability of an employer'sdemonstration of good faith furnishes ample reason for requiring him to make anoffer of reinstatement even though during a particular period it would be rejected.While the three discharged employees in the present case would not have acceptedreinstatement if it had been offered between July 15, 1945 and September 17, 1945,and it cannot be said that they suffered any loss of earnings for that period as aresult of the respondent's discrimination, to excuse the respondent from offeringthem reinstatement or from responsibility for any loss of earnings suffered by--^ them after September 17, 1045, as well as before July 15, 1945, as a result of therespondent's discrimination and failure to offer them reinstatement, would con-stitute a failure to effectuate the policies of the Act to the full extent intended bythe Congress.Moreover, for the reasons expressed by the Board in prior cases,22the undersigned comes to this conclusion even though it appears from the recordthat the three employees in question may have secured substantially equivalentemployment elsewhere.The undersigned will, therefore, recommend that therespondent offer C. G. Hunt, M. J. Canady, and C. C. Clevinger immediate andfull reinstatement to their former or substantially equivalent positions, withoutprejudiceto their seniority or other rights and privileges, and that the respondentalso makethem whole for any loss of pay they may have suffered by reason ofthe discrimination against them, by payment to each of a sum of money equalto that which he normally would have earned as wages from the date of hisdiscriminatory discharge to July 15, 1945 and from September 17, 1945 to thedate of the offer of reinstatement, less his net earnings 23 during those periods.20 See e.g.,Phelps Dodge Corporation v. N. L. R. B.,313 U. S.177; Republic Steel Cor-porationv.N. L. R.B., 311 U. S. 7.E1 See e.g.,Matter of Fanny Farmer Candy Shops, Inc.,10 N. L R.B. 288, 295-296,308;Matter of Vetd Mines,Inc.,36 N.L. R. B. 288,299;Matter of Wells-Lamont-SmithCorp.,41 N. L. R. B 1474;Matter of J. D. Brock,42 N. L. R. B. 457;Matter of Niles FireBrick Company,30 N. L. It.B. 426;Matter of Midwest Steel Corp.,32 N. L. It. B. 195.22SeeMatter of Ford Motor Company,31 N. L. R. B.994, 1099-1100;Matter of PhelpsDodge Corporation,35 N L. It. B. 418, 420-421.23By net earnings"ismeant earnings less expenses,such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working else-where than for the respondent, which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterof Crossett Lumber Company,8 N. L. It. B.440.Monies received for work performed uponFederal,State, county,municipal,or other work-relief projects shall be considered asearnings.SeeRepublic Steel Corporationv.N. L. R. B.,311 U. S 7. ENGLISH FREIGHT COMPANY659Upon the basis of the above findings of fact, and upon the entire record inthe case, the undersigned makes the following :CONCLUSIONS OF LAW1.InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen &Helpers of America, Local 745, AFL, is a labor organization within the meaningof Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment ofC. G. Hunt, M. J Canady, and C. C. Clevinger and thereby discouraging member-ship in International Brotherhood of Teamsters, Chauffeurs. Warehousemen &Helpers, Local 745, AFL, the respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (1) and (3) of the Act.3.By discharging M. J Canady and C C. Clevinger because they gavetestimony under the Act, the respondent has engaged in unfair labor practiceswithin the, meaning of Section 8 (1) and (4) of the Act.4 The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed recommends that the respondent, English Freight Company, its officers,agents, successors, and assigns shall:1Cease and desist from :(a)Discouraging membership in International Brotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers of America, Local 745, AFL, or in anyother labor organization of its employees, by discriminatorily dischargingemployees, or by discriminating in any other manner in regard to their hire ortenure of employment or any term or condition of employment;(b)Discharging or otherwise discriminating against employees because theyhave filed charges or given testimony under the National Labor Relations Act;(c) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of the right to self-organization, to form labor organiza-tions, to join or assist International Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, Local 745, AFL, or any other labor organi-zation, to bargain collectively through representatives of their own choosing, andto engage in concerted activities, for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the undersigned finds willeffectuate the policies of the Act:(a)Offer to C G. Hunt, M J. Canady and C. C. Clevenger immediate andfull reinstatement to their former or substantially equivalent positions withoutprejudice to their seniority or other rights and privileges, and make them whole forany loss of pay they may have suffered by reason of the discrimination againstihem, by payment to each of them of a sum of money equal to that which henormally would have earned as wages from the date of his discriminatory dis-charge to July 15, 1945 and from September 17, 1945, to the date of the offer ofreinstatement, less his net earnings 24 during these periods;(b)Post in all of the places of business wherein its employees are engaged,copies of the notice attached hereto, marked "Appendix A." Copies of said notice,to be furnished by the Regional Director for the Sixteenth Region, shall, after24See footnote 23,supra. 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeing duly signed by the respondent,be posted by him immediately upon receiptthereof, and maintained by him for sixty(60) consecutive days thereafter, inconspicuous places, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the respondent to insure that saidnotices are not altered,defaced, or covered by any other material ;(c)Notify the Regional Director for the Sixteenth Region in writing, withinten (10)days from the date of the receipt of this Intermediate Report, what stepsthe respondent has taken to comply with the foregoing recommendations.It is further recommended that unless on or before ten (10)days from the dateof the receipt of this Intermediate Report, the respondent has notified said Re-gional Director in writing that it will comply with the foregoing recommenda-tions the National Labor Relations Board issue an order requiring the respondentto take the action aforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended,effective November 27,1945, any party or counsel for the Board may within fifteen(15) days from thedate of the entry of the order transferring the case to the Board,pursuant toSection 32 of Article II of said Rules and Regulations,filewith the Board,Rochambeau Building,Washington 25, D. C.,an original and four copies of astatement in writing setting forth such exceptions to the Intermediate Report orto any other part of the record or proceeding(including rulings upon all mo-tions or objections)as he relies upon, together with the original and four copiesof a brief in support thereof. Immediately upon the filing of such statement ofexceptions and/or brief,the party or counsel for the Board filing the same shallserve a copy thereof upon each of the parties and shall file a copy with the Re-gional Director.As further provided in said Section 33, should any party desirepermission to argue orally before the Board, request therefore must be made inwriting to the Board within ten(10) days from the date of the order transfer-ring the case to the Board.WILLIAM F. SCHABNIKOw,Trial Examiner.Dated January 9, 1946.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :We will not in any manner interfere with, restrain,or coerce our employeesin the exercise of their right to self-organization,to form labor organizations,to join or assist International Brotherhood of Teamsters,Chauffeurs, Ware-housemen&Helpers of America, Local 745, A. F. of L,or any other labororganization,to bargain collectively through representatives of their ownchoosing, and to engagein concerted activities for the purpose of collectivebargaining or other mutual aid or protection.We will offer to the employees named below immediate and full rein-statement to their former or substantially equivalent positions withoutprejudice to any seniority or other rights and privileges previously enjoyed,and make them whole for any loss of pay suffered as a result of the dis-crimination.C. G. Hunt, M. J Canady, and C. C. Clevinger ENGLISH FREIGHT COMPANY661We will not discharge or otherwise discriminate against any employeebecause he has filed a charge or has given testimony under the NationalLabor Relations Act.All our employees are free to become or remain members of the above-namedunion or any other labor organization.We will not discriminate in regardto hire or tenure of employment or any term or condition of employment againstany employee because of membership in or activity on behalf of any such labororganization.ENGLISHFRF,ZOHT COMPANYDated------------------------By -------------------------------------(Representative)(Title)Norf.-Any of the above-namedemployees presently serving in the armedforces of the United States will be offered full reinstatement upon application inaccordance with the Selective Service Act after discharge from the armedforces.This notice must remain posted for 60 days from the date hereof, and mustnot be altered,defaced, or covered by any other material.